Citation Nr: 1232750	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  07-22 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an effective date earlier than February 27, 2006, for a grant of entitlement to service connection for low back strain. 

2.  Entitlement to an effective date earlier than February 27, 2006, for a grant of service connection for a left ankle sprain. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and Sister



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to February 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in January 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which granted the Veteran's claims for entitlement to service connection for a low back strain and a left ankle sprain, both effective February 27, 2006.  The Veteran appeals for the assignment of earlier effective dates for the grant of service connection for both disabilities. 

Pursuant to his request, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ), sitting at the RO, in December 2008.  A transcript of that proceeding is of record. 

In June 2009, the Board remanded the claims for further development.  In the interim, the VLJ who conducted the Veteran's December 2008 hearing retired from the Board.  The Veteran elected to have another hearing at the RO and a September 2010 Board decision remanded for such hearing to be afforded.  The Veteran had an additional hearing in May 2012 with the undersigned VLJ.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

At his December 2008 hearing and in a Statement of Accredited Representative in Appealed Case dated December 2008, the Veteran challenges the effective dates for service connection for low back and left ankle disorders on the basis of clear and unmistakable error (CUE) in prior, final rating decisions of the RO.  He further notes that his claims to reopen, which led to the grants of service connection in January 2007, and which the RO reports were filed through a VA Form 21-4138, Statement in Support of Claim, received on February 27, 2006, is missing from the claims folder. 

The record reflects that service connection for low back strain and a left ankle sprain was originally denied by the RO's decision of April 1990 on the basis that there were no chronic residuals of in-service left ankle and low back problems. Following the issuance of written notice of the denial action, no timely appeal was initiated.  Such was followed by the Veteran's submission of claims to reopen in April 1996, which were denied administratively by RO action in May 1996, when the RO advised the Veteran that new and material evidence was required to reopen his previously denied claims and that such evidence could be submitted at any time. No further contact by the Veteran as to either matter is shown until 2006, when he reportedly initiated claims to reopen on February 27, 2006, although as noted by the Veteran, the document initiating the claims process in or about February 2006 is absent from the claims folder. 

The July 2009 remand requested that the RO obtain the Veteran's temporary file and associate the contents with the permanent file, in an attempt to obtain the Veteran's February 27, 2006 claim.  Unfortunately, although the Huntington, West Virginia, RO requested the temporary folder from the New York, New York RO, there was apparently no response.  Thus, the AMC must attempt to locate any existing temporary folders for the Veteran and associate the contents with the permanent claims folders.

As to his allegations of CUE, the Veteran advances argument that the RO, beginning in April 1990, incorrectly determined from a factual standpoint that his claimed low back and left ankle disorders were not chronic entities in service, noting as well that the RO mistakenly indicated that he was treated for left ankle sprain on only two occasions in service.  Moreover, he asserts that the denials in 1990 and 1996 were entered without adequate medical evidence and that the RO failed to adequately develop his claims by affording him VA medical examinations, particularly considering the chronic in-service nature of each claimed disorder. 

The July 2009 Board remand indicated that the RO should adjudicate the Veteran's claims or CUE and provide him the opportunity to appeal such issues.  
In response, the RO issued a February 2010 supplemental statement of the case, which included the CUE claim as a component of the earlier effective date appeal.  In July 2009, the Board had stressed the necessity of the Veteran to initiate and perfect an appeal on the CUE issue in order for it to be under appellate consideration.  On further reflection, the Board finds this places an unfair burden on the Veteran.  Given the interplay between the CUE contention and the underlying earlier effective date claim, and the fact that the RO has now jointly considered both, the Board now finds that the CUE issue is fully in appellate status.  However, official notice of the CUE aspect of the claim has not been provided, other than that noted in the supplemental statement of the case.  Therefore, notice specific to the CUE component of the claim should be furnished. 

Accordingly, the case is REMANDED for the following action:

1.  Issue notice on how to substantiate a claim on the basis of CUE.   

2.  Undertake a search for the VA Form 21-4138, Statement in Support of Claim, noted to have been received by the RO on February 27, 2006, by which the Veteran attempted to reopen his previously denied claims for service connection for low back strain and a left ankle sprain.  The Veteran should also be contacted by separate written correspondence and requested to submit any evidence and information to the effect that he filed a claim to reopen for service connection for low back strain and/or a left ankle sprain prior to February 27, 2006. 

3.  Lastly, readjudicate the issues on appeal, considering all of the pertinent evidence and all governing legal authority, to include the CUE element of the claim.  If any benefit sought on appeal remains denied or not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case, which should contain notice of all relevant actions taken on the claims for benefits.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ERIC S. LEBOFF	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


